DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see p. 6-7, filed July 7, 2022, with respect to Claims 1-4, 6, 7, 9, and 10 have been fully considered and are persuasive.  The 35 U.S.C. 101 rejection of Claim 10 and the 35 U.S.C. 103 rejections of Claims 1-4, 6, 7, 9, and 10 have been withdrawn. 
Allowable Subject Matter
Claims 1-4, 6, 7, 9, and 10 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art taken singly or in combination do not teach or suggest the combination of all the limitations of Claims 1 and 10, and in particular, do not teach the engineering support system comprises a third database that stores extraction rules for extracting an extracted semantic model from the combined semantic model, the processor extracts the extracted semantic model from the combined semantic model according to an instruction and the extraction rules, and the processor creates design drawings based on a type and a range of the instruction using the extracted semantic model.
The closest prior art (Chen US 20110218777A1) teaches extracting building structure as semantic information from a vector image of a building and organizes it as a building information model [0029]. Building information model is created from the building structure extracted from the floor plan, and exporting the building information model to a storage device (Claim 14 of Chen).  Chen teaches describing the object’s structure and using that schema to extract all similar objects from a drawing.  The retrieved similar objects then can be easily grouped into standard IFC object classes, creating a building semantic model [0070].  If an object is composed of a set of primitives, the structure of the object can be represented as the properties of its primitives and relations among them.  The properties can be a shape.  The properties can be text defined.  The relations can be distance, angle, or orientation [0096].  However, Chen does not teach the engineering support system comprises a third database that stores extraction rules for extracting an extracted semantic model from the combined semantic model, the processor extracts the extracted semantic model from the combined semantic model according to an instruction and the extraction rules, and the processor creates design drawings based on a type and a range of the instruction using the extracted semantic model.
Another prior art (Ramani US 20060114252A1) teaches to measure similarity between models, find out the correspondences between views of two models.  To determine the partnership of one view, compare it with all the views of another model and select the most similar one as the corresponding view.  In this way, the views from different models can be grouped into a series of pairs.  By adding the similarities of these view pairs together, the similarity between models can be obtained [0091].  Descriptor(s) of inputted drawing(s) are compared to those of library drawings, and the most similar are outputted to the user.  The degree of similarity required for output can be determined in advance by the user, as for example by a request to output the forty most similar models [0157].  In the field of engineering, commonly drawings are used for explanation of how the apparatus works, for indication of how to construct the apparatus, or for other purposes.  Such drawings may be graphically represented and stored in electronic versions, as in a computer system [0002].  Compute the degree of the similarity [0087].  However, Ramani does not teach the engineering support system comprises a third database that stores extraction rules for extracting an extracted semantic model from the combined semantic model, the processor extracts the extracted semantic model from the combined semantic model according to an instruction and the extraction rules, and the processor creates design drawings based on a type and a range of the instruction using the extracted semantic model.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Prior Art of Record
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
1.	Chen (US 20110218777A1) teaches extracting building structure as semantic information from a vector image of a building and organizing it as a building information model [0029].
2.	Ramani (US 20060114252A1) teaches to determine the partnership of one view, compare it with all the views of another model and select the most similar one as the corresponding view.  In this way, the views from different models can be grouped into a series of pairs.  By adding the similarities of these view pairs together, the similarity between models can be obtained [0091].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONI HSU whose telephone number is (571)272-7785. The examiner can normally be reached M-F 10am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571)272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





JH
/JONI HSU/Primary Examiner, Art Unit 2611